NO. 07-04-0110-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   MAY 25, 2004
                          ______________________________

                                BOBBY RICHARD WHITE,

                                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                 Appellee
                        _________________________________

             FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

            NO. A2879-0304; HON. ROBERT W. KINKAID, JR., PRESIDING
                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

                            ON ABATEMENT AND REMAND

       Appellant Bobby Richard White appeals from a judgment convicting him of

possession of a controlled substance. The clerk’s record is due in this cause, and an

extension of the applicable deadline was sought. To justify the extension, the district clerk

represented that appellant has failed to 1) file a written designation for the clerk’s record,

2) file a written designation for the reporter’s record and 3) pay or make arrangements to

pay for the record. Nothing of record appears showing the appellant is indigent and entitled

to a free record.
       Accordingly, we now abate this appeal and remand the cause to the 64th District

Court of Castro County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether appellant is entitled to a free appellate record due to his
       indigency; and

       4. whether appellant has counsel or is entitled to appointed counsel.


The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before June 25, 2004. Should further time be

needed by the trial court to perform these tasks, then same must be requested before June

25, 2004.

    It is so ordered.

                                                   Per Curiam



Do not publish.



                                              2